Citation Nr: 1730740	
Decision Date: 08/02/17    Archive Date: 08/11/17

DOCKET NO.  13-12 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability (TDIU). 


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Janofsky, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1977 to July 1981 and from September 1982 to February 2008.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2010 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran testified before the undersigned Veterans Law Judge during a February 2017 video conference hearing.  A transcript of that proceeding is associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that VA's duty to assist in the development of the claim has not been satisfied.  Therefore, a remand is necessary for the following reasons.

First, the Veteran is currently service-connected for several disabilities.  The Veteran's representative indicated in a July 2011 statement that the present TDIU claim is based on all service-connected disabilities.  However, the Veteran's February 2017 hearing testimony indicated that his main contention is that he has been rendered unemployable as a result of pain that affects his whole body, seizures due to pain, neurological symptoms, and psychiatric symptoms.  The medical evidence of record addressing the nature and extent of the Veteran's occupational and functional impairments due to his service-connected conditions is mixed.  See, e.g., October 2011 private psychological evaluation by Dr. A.K.; August 2013 VA examination reports; July 2016 private neuropsychological evaluation by Dr. R.M.; undated private medical opinion by Dr. S.K. received in April 2017.  Moreover, various providers addressing these issues also considered symptoms and functional impairments due to non-service connected conditions, including: complex regional pain syndrome; seizures; concussions; microvascular disease; tachycardia; obstructive sleep apnea; kidney failure; anxiety; and pain disorder associated with a general medical condition.  Therefore, it is not clear from the favorable medical evidence currently of record whether and to what extent the Veteran's symptoms and functional impairments were related to his respective service-connected conditions or due to other causes.  This is especially true in light of his complex constellation of service-connected and non-service connected medical issues, as well as various providers' suggestion that his psychiatric symptoms may be related to pain.  If such symptoms and functional impairments are not due to service, then they cannot be considered when evaluating his ability to obtain or maintain gainful employment.  

Furthermore, the August 2013 VA psychological examiner considered the functional impact of the Veteran's service-connected psychiatric disability on his ability to work, but the examiner insufficiently addressed the full complexity of the Veteran's medical situation.  The examiner briefly noted the Veteran's report of anger when he thought of his right arm injury; however, her negative finding on the effect of the Veteran's service-connected psychiatric disorder on his ability to work was conclusory and did not address to what extent his service-connected pain symptoms contributed to his psychiatric occupational impairments.  In summary, a remand is necessary to obtain retrospective VA medical and psychiatric opinions to adequately address the functional impact of the Veteran's respective service-connected disabilities on his ability to work.  

Second, during the February 2017 hearing, the Veteran testified that he receives Social Security Administration (SSA) disability benefits.  In April 2017, he submitted a letter from SSA showing that SSA began paying benefits in December 2013, but he did not submit other SSA records.  (He explained at the hearing that he lost some documents in a 2013 house fire.)  No other SSA records have been obtained.  Accordingly, upon remand, the RO should attempt to obtain his complete SSA disability records.

Third, during the February 2017 hearing, the Veteran identified outstanding, relevant treatment records.  Also, other outstanding, relevant private treatment records were identified by other medical providers.  Therefore, the RO should attempt to obtain these records upon remand.  If any such records are unavailable, the RO should notify the Veteran.

Accordingly, the case is REMANDED for the following action:

1. Attempt to obtain the Veteran's SSA disability records.  All attempts to obtain these records and any negative responses must be documented.

2. Ask the Veteran to identify:
a. all psychiatric facilities were he has been hospitalized and the dates of such hospitalizations; and
b. his unnamed civilian neurologist referenced during the February 2017 hearing and dates of treatment.

3. Then, ask the Veteran to complete a release form so the RO can request his outstanding treatment records from the following identified providers and time periods:
* Naval Hospital Jacksonville from 2011 to February 2017; 
* Orange Park Medical Center from 2010 to February 2017;
* Brooks Rehabilitation Center (including Dr. Nancy Voight) from 2010 to February 2017; 
* Vascular Surgery Associates of North Florida (including Dr. Kerry Rifkin) from 2010 to February 2017;
* Institute of Pain Management from 2010 to February 2017;
* Mental Health Center of Jacksonville from 2010 to February 2017; and
* All other providers or facilities identified by the Veteran in response to Instruction 2 above.

Associate with the claims file any negative responses.  If any such records are unavailable, the RO should notify the Veteran.

4. ONLY AFTER obtaining the records requested above, to the extent they are available, and exhausting all efforts to obtain them, then proceed with the following instructions.  

5. Provide the Veteran's claims file to appropriate medical and mental health professionals (NOT physician's assistants due to the medical complexity of this case) for retrospective opinions regarding the functional impact of each of the Veteran's respective service-connected disabilities on his ability to work.  The examiners should discuss in detail the Veteran's ability to function in an occupational environment and functional limitations.  

Each of the Veteran's respective service-connected disabilities must be considered separately. 

If possible, the mental health examiner specifically should address whether and to what extent the Veteran's pain symptoms from his service-connected conditions impact his symptoms and functional impairments due to his service-connected adjustment disorder with depressed mood.  If that is not possible, then the examiner should explain why.

If possible, the examiners should address which symptoms, functional impairments, and any other findings they attribute to the Veteran's respective service-connected conditions, and which symptoms, functional impairments, and any other findings they attribute to any non-service connected conditions, including: complex regional pain syndrome; seizures; concussions; microvascular disease; tachycardia; obstructive sleep apnea; kidney failure; anxiety; and pain disorder associated with a general medical condition.  If that is not possible, then the examiners should explain why. 

New VA examinations are not required; however, examinations may be scheduled if any examiners find it necessary.

The examiners must provide a complete rationale for any opinion expressed, based on their clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiners must explain why this is so and note what, if any, additional evidence would permit an opinion to be made.

6. After completing the above and any other development deemed necessary, readjudicate the claim.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided a supplemental statement of the case (SSOC), and afforded the appropriate time to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


